DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the IDS filed on 03/01/2022.  Claims 1-16 and 21 of which claims 1, 9 and 17 are independent, were pending in this application and have been considered below.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/01/2022 have been considered and made of record by the examiner.

Allowable Subject Matter
 	Claims 1-16 and 21 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

It has been determined that the references sited by the Applicant, on the abovementioned IDS, do not affect the patentability of the claims and therefore, the reason for allowance, as stated in the office action dated 12/16/2021, is maintained.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631